 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 ERVIN MIDDLETON, JR.,                                  Case No.: 2:19-cv-00348-APG-VCF

 4                    Plaintiff,                                Order Dismissing Case
            v.
 5 WELLS FARGO BANK, N.A., et al.,

 6                    Defendants.

 7

 8         I previously granted leave for plaintiff Ervin Middleton, Jr. to file an amended complaint

 9 by August 26, 2019. ECF No. 44. I advised Middleton that if he did not file an amended

10 complaint by that date, this case would be closed. Id. at 6. Middleton did not file an amended

11 complaint.

12         IT IS THEREFORE ORDERED that the Clerk of Court is instructed to close this case.

13         DATED this 9th day of September, 2019.

14

15                                                      __________________________________
                                                        ANDREW P. GORDON
16                                                      UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23
